EXHIBIT 10.2

EXCLUSIVE DISTRIBUTORSHIP AGREEMENT

This Agreement is made as of the 1st day of November, 2006, by and between RBC
Life Sciences USA Inc., a Nevada corporation with offices at 2301 Crown Court,
Irving, Texas 75038, USA, (“RBC”), and Merry Key, with offices at Seoul, Korea,
(the “Distributor”).

WHEREAS, RBC manufactures the “RBC Life Sciences™” line of top quality health,
nutrition, and personal care products (collectively, “Products”), which Products
may also be marketed under the “Pure Life™”, “Light Force™” or “Royal Botanica™”
trade names, for sale to independent Members;

WHEREAS, the Distributor is a corporation of Korea, with the power to carry on
business as contemplated by this Agreement;

WHEREAS, the Distributor will promote and sell the Products exclusively as the
authorized Distributor in Korea (“Territory”), subject to the terms and
conditions of this Agreement; and

WHEREAS, the parties hereto desire to establish, among other things, the terms
and conditions under which orders will be placed by the Distributor and accepted
and filled by RBC.

NOW, THEREFORE, in consideration of the premises stated above and subject to the
terms and conditions contained herein, the parties agree as follows:

I. PRICES

Prices for all Products available for purchase by the Distributor are set forth
in Appendix A and shall be paid in U.S. Dollars, ex factory and export packed at
RBC’s facility in Irving, Texas, USA. The Distributor shall be responsible for
all land, sea, or airfreight charges, wharfage, and storage charges. The
Distributor at its sole expense shall arrange any insurance desired by the
Distributor to cover the Products while in shipment. The prices quoted in
Appendix A shall remain fixed for a period of twelve (12) months from the date
of commencement of this Agreement, and thereafter may be changed by RBC on not
less than sixty (60) days prior written notice to the Distributor. RBC shall
fill any orders pending at the time any such notice is given at the prices in
effect immediately prior to the notification.

II. DELIVERY

RBC shall deliver the Products to the Distributor ex factory and export packed
at RBC’s facility in Irving, Texas, USA. Upon delivery, title to the Products
and all risk of loss or damage shall pass to the Distributor. The Products shall
be ordered in production run quantities allowing eight (8) to twelve (12) weeks
lead time prior to the shipment date requested by the Distributor. The lead time
for Products ordered in less than production run quantities is subject to
availability and ordering requirements for RBC’s own stock. RBC will consider
requests from the Distributor for new products and modified formulations or
packaging. RBC, at its sole discretion, shall determine whether and under what
terms such requests shall be fulfilled. RBC’s obligation to meet the delivery
dates quoted in response to the Distributor’s orders is subject to the prompt
receipt by RBC of all information reasonably required to permit RBC to proceed
with the fulfilment of the Distributor’s order or the production of the ordered
Products, as the case may be, immediately and without interruption. RBC shall
not be obligated to proceed with the fulfilment of any order for which payment
has not been received pursuant to the provisions of Section IV below. The
Distributor shall arrange for export and shall pay for all export related fees
and expenses directly attributable to each of the Distributor’s orders
including, but not limited to, those covering preparation of

 

- 1 -



--------------------------------------------------------------------------------

consular or other documents (but excluding fees and expenses related to any
application by RBC for any export license that may be required by the U.S.
Export Administration Act of 1979, as amended [“the EAA”]), freight, storage,
and warehouse-to-warehouse (including war and terrorism risk) insurance. RBC
shall at its sole expense apply for and obtain any required export licenses that
may be required by the EAA in connection with the transactions contemplated by
this Agreement.

III. DELAYS

RBC’s performance of its obligations under this Agreement shall be excused for
the duration of any delay arising directly or indirectly from (A) acts of God,
unforeseeable circumstances, acts (including delay or failure to act) of any
governmental authority, war (declared or undeclared), riot, revolution, fires,
strikes, labour disputes, sabotage, or epidemics, (B) inability, due to causes
beyond RBC’s reasonable control, to timely obtain instructions or information
from the Distributor, necessary and proper labor, materials, components,
facilities, and transportation, or (C) any other cause beyond RBC’s reasonable
control.

IV. PAYMENT

Payment for the Products shall be made in two instalments or as otherwise agreed
by the parties in writing. First payment is due at the time the Distributor
places its order with RBC. Payment will be sent via wire transfer to RBC, in the
amount of fifty percent (50%) of the value of the order. The balance payment of
fifty percent (50%) will be sent via wire transfer to RBC, upon notification by
RBC that the order is ready for shipment. In the case of certain Products, full
payment may be required at the time an order is placed with RBC. RBC will notify
Distributor which Products require full payment with the order.

V. GOVERNMENTAL AUTHORIZATION

A. All sales hereunder shall be subject to the export control laws and
regulations of the United States Government, including but not limited to the
EAA.

B. The Distributor shall be responsible for the timely obtaining of any required
authorizations such as import licenses, exchange permits, or any other specific
governmental authorization within the Territory for the importation and/or sale
of the Products. The Distributor shall use its commercially reasonable efforts
and, if needed, engage an expert at its own reasonable expense to obtain
governmental approval for the sale of RBC Products within the Territory. RBC
shall in good faith use its best efforts as may reasonably be required to
provide Certificate of Analysis, Certificate of Origin, Certificate of Free
Sale, or other documentation that may be requested by the Territory’s government
as proof that the Products comply with any applicable standards, requirements,
tests, or procedures within the Territory (collectively, the “Standards”). The
Distributor shall, if the Distributor has requested such information, reimburse
RBC at cost for any fees directly related to obtaining these documents or
authorizations. RBC shall not be liable if any such approval/authorization is
delayed, denied, revoked, restricted, or not renewed, and the Distributor shall
not be relieved thereby of its obligations to pay RBC for any Products already
shipped to the Distributor at its request. Notwithstanding the preceding,
nothing in this Agreement shall be construed to obligate RBC (i) to pay for the
inspection of its facilities or the facilities of any supplier to satisfy
governmental agencies or authorities in the Territory, or (ii) to otherwise
incur any costs or expenses to qualify its facilities or the facilities of any
supplier pursuant to the governmental regulations of the Territory. RBC shall
manufacture the Products in accordance with the product specifications, in
conformity with all applicable standards known to RBC at the time of
manufacture. Products not in conformity with such standards, or which may be
otherwise defective, may, at RBC’s option, be destroyed or returned by the
Distributor to RBC at RBC’s expense upon written authorization from RBC. The
Distributor agrees that it shall not make any disposition, by way of
trans-shipment, re-export, diversion or otherwise, of the Products, other than
in and to the Territory.

 

- 2 -



--------------------------------------------------------------------------------

VI. EXCLUSIVITY

A. RBC agrees that it will not sell or deliver the Products to any person or
entity within the Territory without obtaining the prior written consent of the
Distributor. RBC shall further use its best efforts to preclude any other person
or entity from selling or delivering the Products within the Territory.
Exporting or selling the Products by the Distributor outside the Territory is
prohibited without the prior written consent of RBC.

B. In consideration of obtaining this Exclusivity, the Distributor agrees to
meet the minimum performance requirements as described in Section XVI.

VII. SALES ACTIVITIES & DISTRIBUTOR RESPONSIBILITIES/OBLIGATIONS

A. Except as otherwise provided herein, the Distributor is not the agent of RBC
for any purpose and is not granted any express or implied right to assume or
create any obligation in the name of RBC or to bind RBC in any manner. The
Distributor shall refer to RBC all inquiries or requests for Products received
from areas outside the Territory. The Distributor shall use its best efforts to
operate under the professional and ethical guidelines as set forth by the Direct
Selling Association of the United States as published on the internet at
www.dsa.org/ethics/.

B. The general responsibilities and obligations of the Distributor include, but
are not limited to, the following:

1. The Distributor will develop at its own expense all training, promotional and
business sales aids, including any translation and printing costs. RBC will make
available examples of its US-based training, promotional, and business sales aid
materials for the Distributor’s use. RBC reserves the right to review and
approve such materials and procedures developed by the Distributor for use in
the Territory. Such approvals shall not be unreasonably delayed or withheld.

2. The Distributor will develop labels for Products and such promotional
materials as may be reasonably required for conduct of business by the
Distributor. RBC reserves the right to review and approve such labels and
materials prior to their use in the Territory. Such approval shall not be
unreasonably withheld or delayed. All Products supplied to Distributor shall
bear English-language RBC labels. Distributor shall have the right to develop
its own labels at its own cost and expense. Such labels shall be affixed by RBC
only if production run quantities or greater are ordered.

3. RBC and its affiliates shall remit to the Distributor commissions, overrides,
and payments due to its upline Members located within the Territory. The
Distributor shall disburse these payments to such upline Members.

4. The Distributor will promptly submit to RBC written reports concerning sales
and marketing information including, but not limited to, customer lists,
downline genealogies, sales demands, Member requests for products and services,
Member complaints, inventories, backorders, and activities of Members, in such
form and at such intervals as specified by RBC.

 

- 3 -



--------------------------------------------------------------------------------

5. The Distributor will provide pricing information to its downline Members
and/or consumers. RBC reserves the right to review and recommend to the
Distributor suggested wholesale/retail pricing in the Territory as well as
commission values. The Distributor agrees to set the qualification value of each
of its products equal to qualification value used by RBC for its independent
distributors in the USA.

6. The Distributor will not engage in the sale, distribution, or promotion of
products obtained from sources other than RBC, without written consent from RBC.

7. The Distributor will receive orders for Products, receive payments from its
Members, promptly input the orders into the Distributor’s data processing
equipment, and distribute all ordered Products in accordance with customary
commercial standards.

8. The Distributor agrees to permit international sponsorship, including but not
limited to recruiting, ordering, and payment of commissions and bonuses. The
parties agree that all commissions and bonuses paid pursuant to International
sponsorship will be calculated utilizing the compensation plan in effect in the
country where the products are purchased.

VIII. COMPETING PRODUCTS AND CONFIDENTIALITY

A. During the period of this Agreement, and for a period of two (2) years after
its termination or expiration, the Distributor will not, directly or indirectly,
become associated with, or engage in, or render service to any other business
directly competitive with the business of RBC as it was conducted on the date of
the termination or expiration of this Agreement.

B. As used in this Section, “Confidential Information” means information
disclosed to the Distributor by RBC or information disclosed to RBC by
Distributor, or known by the Distributor and RBC as a consequence of, or
through, the affiliation with each other, not generally known in the industry in
which RBC and Distributor are active or may become engaged. Distributor shall
not disclose any not publicly known information about RBC’s customer lists,
products, processes, and services, including information relating to research,
development, inventions, manufacture, purchasing, accounting, engineering,
marketing, merchandising, selling, pricing, internal policies, and any lawsuits,
legal work, or communications with RBC’s attorneys without the consent of RBC,
which shall not be unreasonably withheld, or unless legally required. Likewise,
RBC shall not disclose any information not publicly known about Distributor,
including but not limited to business methods, software systems, bank accounts,
names, phone numbers, suppliers, ownership, downline positions, budgets, results
and other information received as a consequence of the affiliation with
Distributor without the consent of Distributor, which shall not be unreasonably
withheld, or unless legally required. The parties shall not, at any time, either
during the term of this Agreement or thereafter, divulge to any person, firm, or
corporation any of the Confidential Information received by it during the term
of this Agreement, and all such information shall be kept confidential and shall
not, in any manner, be revealed to anyone except as may be required by legal
process or the order of any court of competent jurisdiction.

 

- 4 -



--------------------------------------------------------------------------------

IX. TAXES

A. All United States taxes, whether federal or state, are included in the
prices, except sales, use, excise, and similar taxes, which have been excluded
on the basis that the transaction is presumed to involve export and resale by
the Distributor. The Distributor shall furnish evidence of export or other
appropriate tax exemption evidence acceptable to the taxing authorities if
requested by RBC.

B. Any taxes (including income, stamp, and turnover taxes), duties, fees,
charges, or assessments of any nature levied by any governmental authority,
other than that of the United States, or any jurisdiction in connection with
this Agreement, whether levied against the Distributor, against RBC, or its
employees, or against any of RBC’s subcontractors or their employees, or
otherwise, shall be for the Distributor’s account and shall be paid directly by
the Distributor to the applicable governmental authority or jurisdiction. If RBC
is required by law or otherwise to pay any such levy and/or fines, penalties, or
assessments as a result of the Distributor’s failure to comply with any
applicable laws or regulations governing the payment of such levies by the
Distributor, the amount of any such payments so made by RBC shall be reimbursed
by the Distributor to RBC upon submission of RBC’s receipts or other evidence of
payment of such levies, less any tax savings by RBC. The Distributor reserves
the right to dispute in good faith any or all such taxes, duties, fees, charges,
assessments, or penalties that may be levied against the Distributor or others
in connection with this Agreement or its activities hereunder.

X. WARRANTIES

A. RBC hereby warrants that the Products shall be manufactured in accordance
with the product specifications and in conformity with all applicable standards
as described in Section V.B., above. The Distributor understands that RBC will
develop and introduce from time to time product changes and/or modifications.
The Distributor agrees that these product changes and/or modifications will be
introduced into its line, if approved by governmental authority. The Distributor
agrees to introduce into its line the new or modified product as soon as
commercially reasonable.

B. Except as otherwise provided herein, RBC makes no warranty of merchantability
or fitness for a particular purpose or any other warranty either expressed or
implied, or any affirmation of fact or representation. RBC shall not be liable
to the Distributor for any liability, claim, loss, damage, or expense of any
kind or for any direct, consequential, collateral, or incidental damages
relative to or arising from or caused directly or indirectly by the Products or
the use thereof, unless expressly set forth in or contemplated by this
Agreement. Except as otherwise provided herein, the Distributor’s exclusive
remedy for any cause of action relating to breach of this warranty shall be
limited to the prompt replacement by RBC of the defective Product, and RBC’s
liability to the consumer for any and all losses or damages resulting from any
breach of any Product warranty, including negligence, shall in no event exceed
the purchase price of the Product in accordance with Section I hereto or, at the
election of RBC, the replacement of the Product.

C. Product Liability Insurance. The Distributor will undertake to obtain its own
product liability insurance to cover potential claims within the Territory. RBC
hereby agrees to, at its expense, during the term of this Agreement, cause to be
maintained product liability insurance covering claims brought within the United
States with the named insured thereon being RBC. The insured amounts shall be no
less than $1,000,000 per occurrence and $2,000,000 in the aggregate. This
product liability insurance shall cover all Products sold by RBC to the
Distributor.

XI. PATENTS

If the Distributor receives a claim that any Products or part thereof
manufactured or distributed by RBC infringes any patent, the Distributor shall
notify RBC promptly in writing and give RBC information, assistance, and
exclusive authority to evaluate, defend, and settle such claim. RBC shall then
at its own expense and option (1) settle such claims, (2) procure for the
Distributor the right to use and sell such Products in the Territory,
(3) replace or modify the Products to avoid infringement, (4) remove the
Products

 

- 5 -



--------------------------------------------------------------------------------

and refund the Distributor’s purchase price, or (5) defend against such claim.
Provided such timely notice has been given by the Distributor, should any court
of competent jurisdiction hold such Product to constitute infringement, RBC
shall indemnify Distributor of all costs and damages finally awarded on account
of such infringement and, if the use of such Products is enjoined, RBC shall, at
its option and sole expense, take one or more of the actions under (2), (3),
(4), or (5) above.

XII. TRADEMARKS

A. The Products shall be delivered with the trademark “RBC Life Sciences” or
“RBC” affixed thereto. The Distributor acknowledges that RBC, a corporation
incorporated under the laws of the State of Nevada, USA, is to its knowledge the
owner of certain trademarks and trade names, including, but not limited to, “RBC
Life Sciences”, “Pure Life”, and “Royal Botanica”. RBC will promptly register,
or authorize the Distributor to register, under RBC’s name, the “RBC Life
Sciences” trademark and trade name in the Territory at RBC’s sole cost and
expense. In addition, at RBC’s sole discretion, RBC agrees to register, or
authorize the Distributor to register, under RBC’s name, such other RBC
trademarks and trade names in the Territory at RBC’s sole cost and expense as
Distributor may reasonably request. RBC shall promptly reimburse any
registration expenses incurred by the Distributor on RBC’s behalf to the
Distributor upon submission of the Distributor’s receipts or other evidence of
payment of such expenses. The Distributor further acknowledges that its only
right with respect to the trademark and trade name “RBC Life Sciences”, or any
other RBC trademark and/or trade name, is to sell and promote the Products
bearing such trademark(s) and trade name(s) in the Territory. The Distributor
shall not register any RBC trademarks and/or trade names in its own name. The
Distributor is authorized to use the name “RBC Life Sciences” or “RBC” as the
Distributor sees fit, as a corporate name or trade name. Distributor’s right to
use RBC trademarks and trade names shall terminate upon the termination or
expiration of this Agreement.

B. Notwithstanding the provisions of the preceding paragraph, the Distributor
agrees to transfer, or cause to be transferred, the ownership of any RBC
trademark and/or trade name that is owned in the Territory by any party other
than RBC as of the date of this Agreement.

XIII. LIMITATION OF LIABILITY

A. Except as set forth in the preceding and following Sections, the total
liability of RBC to the Distributor on any claim, whether in contract, tort, or
otherwise, arising out of, connected with, or resulting from the manufacture,
sale, delivery, resale, replacement or use of any Products shall not exceed the
price allocable to the Products or part thereof which gives rise to the claim.

B. In no event shall RBC be liable to the Distributor for any special or
consequential damages including, but not limited to, damages for loss of
revenue, cost of capital, claims of customers for supply interruptions or
failure of supply, and costs and expenses incurred in connection with
transportation or substitute facilities or supply sources. The foregoing not
withstanding, each party may be liable for damages caused to the other party by
means of fraud, transmission of false information, or violations of law. Such
damages will be limited to cost of goods, freight and actual damages.

XIV. INDEMNIFICATION

A. The Distributor agrees to indemnify and hold harmless RBC from and against
any and all claims for losses, liability, or damage, pecuniary or physical, and
reasonable attorneys’ fees and expenses, arising out of, or in connection with
any acts or omissions of the Distributor in the distribution of the Products in
the Territory pursuant to this Agreement. Such acts or omissions include, but
are not limited to, any breach or alleged breach of this Agreement or any of its
provisions or warranties, or any violation or failure to comply with all
applicable laws, regulations, or codes of the Territory which pertain to the
importation, distribution, and sale of the Products to or in the Territory.

 

- 6 -



--------------------------------------------------------------------------------

B. RBC agrees to indemnify and hold harmless the Distributor and its employees,
agents, and downline or sub-distributors, from and against, any and all claims
for losses, liability, or damage, pecuniary or physical, and reasonable
attorneys’ fees and expenses, arising out of, or in connection with any acts or
omissions of RBC. Such acts or omissions include, but are not limited to, any
breach or alleged breach of this Agreement or any of its provisions or
warranties, any manufacture, sale, or distribution by RBC of any Product
allegedly or actually defective by design or otherwise, any breach of any duty
of RBC to give any adequate pre-sale, post-sale, or continuing warning of any
alleged or actual defect or non-obvious risks or dangers of any Product to
consumers, any alleged or actual infringement by RBC of any patent, copyright,
trademark, service mark, trade secret, or other intellectual property right of
another, or any violation or failure by RBC to substantially comply with all
applicable laws, regulations, or codes that pertain to the export, distribution,
and sale of the Products in the USA.

C. In case any claim, demand, or action shall be brought by any third party
including, but not limited to, any governmental authority, against a party
entitled to indemnity under Section XIV.A. or XIV.B., above, such party shall
promptly notify the other party or parties, as the case may be, from whom
indemnity is or may validly be sought, in writing, and the indemnifying party or
parties shall assume the defense thereof, including the employment of counsel.
In addition, in case a party hereto shall become aware of any facts which might
result in any such claim, demand, or action, such party shall promptly notify
the other party or parties who would be obligated to provide indemnity hereunder
with respect to such claim, demand, or action, and such other party or parties
shall have the right to take such action as it or they may deem appropriate to
resolve such matter. The indemnified party or parties shall have the right to
employ separate counsel in such action and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such indemnified party or parties, unless the employment of such counsel has
been specifically authorized by the indemnifying party or parties. Any
settlement of any action subject to indemnity hereunder shall require the
consent of the indemnified and the indemnifying party, which consent shall not
be unreasonably withheld and which shall be given within five (5) days following
the giving of notice of such proposed settlement. The indemnifying party or
parties shall not be liable for any settlement of any action affected without
its or their consent, but if settled with the consent of the indemnifying party
or parties, or if there be a final judgement for the plaintiff in any such
action, the indemnifying party or parties shall indemnify and hold harmless the
indemnified party from and against any loss or liability by reason of such
settlement or judgement. If requested by the indemnifying party, the indemnified
party shall cooperate with the indemnifying party and its counsel and use its
best efforts in contesting any such claim or, if appropriate, in making any
counter-claim or cross-complaint against the party asserting the claim, provided
that the indemnifying party will reimburse the indemnified party for reasonable
expenses incurred in so co-operating upon presentation of receipts or other
evidence of such expenses. The indemnifying party and its representatives shall
have full and complete access during reasonable hours to all books, records, and
files of the indemnified party expressly related to the defense of any claim for
indemnification undertaken by the indemnifying party pursuant to this Section,
or for any other purpose in connection therewith, provided that the indemnifying
party shall safeguard and maintain the confidentiality of all such books,
records, and files.

XV. TERM AND TERMINATION

A. This Agreement will be effective as of the date first written above and shall
continue for five (5) years thereafter, unless terminated by mutual agreement of
the parties or otherwise in accordance with the terms hereof.

B. In addition to the provisions of Section XV.A., above, this Agreement may be
terminated with immediate effect upon the occurrence of any of the following
events:

1. The insolvency of either party; its suffering or committing any act of
insolvency, or the inability of either party to pay its debts when due or within
180 days of due date;

 

- 7 -



--------------------------------------------------------------------------------

2. Either party’s bankruptcy or liquidation, whether voluntary or involuntary,
or the appointment for it of a receiver or liquidator;

3. An attempted assignment of this Agreement, except as provided in Section
XVII.A, below;

4. Any non-payment by the Distributor to RBC of any indebtedness under this
Agreement, provided the Distributor has received written notice of such default
and has had thirty (30) days to cure such default but failed to do so;

5. The failure of a breaching party to remedy a breach of this Agreement within
thirty (30) days after written notice of breach has been served on the breaching
party by the non-breaching party indicating the nature of the breach or
purported breach.

C. In the event of termination or expiration of this Agreement:

1. The Distributor’s personal commission rights and downline position as a RBC
Distributor shall not be affected;

2. All downline Members’ Agreements within the Territory become the property of
RBC;

3. Distributor agrees to co-operate with RBC, to surrender all records to RBC,
and to do whatever is reasonably required by RBC in order to continue a viable
business with RBC Members in the Territory; and

D. Upon termination of this Agreement, the Distributor will immediately cease
any and all use of any and all RBC trademarks and/or tradenames including, but
not limited to, “RBC Life Sciences” and “RBC”, and will not sell any goods under
such trademarks or tradenames or any similar names or marks.

XVI. MINIMUM PERFORMANCE STANDARDS

In order to induce RBC to grant the Distributor the rights granted hereunder,
the Distributor agrees to meet the following minimum annual wholesale quotas.

A. For the one (1) year period beginning as of the date hereof, the Distributor
agrees to purchase an aggregate minimum of three hundred thousand Dollars (U.S.
$300,000) of Products based on the Export Price List, referenced hereto as
Appendix A.

B. For Years two (2) through five (5) of this Agreement, the Distributor agrees
to purchase the following aggregate minimum amounts of Products based on the
Export Price List, referenced hereto as Appendix A:

 

Year

   Amount

2

   US $  600,000

3

   US $  750,000

4

   US $  900,000

5

   US $  1,100,000

 

- 8 -



--------------------------------------------------------------------------------

Distributor’s performance of its obligations under paragraphs A. and B. of this
Section shall be excused for the duration of any delay arising directly or
indirectly from acts of God, unforeseeable circumstances, acts (including delay
or failure to act) of any governmental authority, war (declared or undeclared),
riot, revolution, fires, strikes, labor disputes, sabotage, or epidemics.
Further, if at the end of any year in the first four years of this Agreement,
inclusive, the Distributor has failed to purchase the aggregate minimum amount
required for such year, the Distributor shall have a grace period of thirty
(30) days from the end of such year to cure this deficiency.

C. In case the Distributor in any one year, including the applicable thirty
(30) day grace period, does not purchase from RBC the respective aggregate
minimum amount set forth in this Section, RBC may, at its option, convert the
exclusive rights granted to the Distributor hereunder into non-exclusive rights.

D. At least ninety (90) days prior to the expiration of the initial five
(5) year term of this Agreement (Initial Term), the parties shall meet to
discuss the terms under which the Agreement shall be renewed. If the parties
fail to enter into a renewal agreement prior to the expiration of the Initial
Term, this Agreement will expire at the end of such Initial Term.

XVII. FIRST RIGHT OF REFUSAL

RBC agrees to provide a first right of refusal to MK as set out in the following
paragraphs:

A. The first right of refusal will apply to the regions of Japan, Taiwan, Hong
Kong, China, and the Philippines.

B. For each region a license fee to be determined based on the region and market
will be paid by MK as an integral component of the license agreement but such
fee will not be less then US$ 50,000

C. For each region an initial order will be placed by MK based on the Export
Price List, referenced hereto as Appendix A. The amount of such initial order
will be based on the region and market but such order will not be less then US$
100,000.

XVIII. MISCELLANEOUS

A. Entire Agreement. This Agreement, together with all Appendices, Exhibits, and
attachments hereto, constitutes the entire agreement between the parties and
there are no agreements or commitments except as set forth herein. This
Agreement supercedes all prior agreements, whether written or oral, that exist
or may have existed between the parties prior to the effective date of this
Agreement. This Agreement may be amended, modified in whole or in part, or
supplemented by an agreement in writing that makes reference to this Agreement
and is executed by authorized officers of the parties. No party hereto shall
assign its rights or obligations under this Agreement without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed. The parties can assign this Agreement without the necessity of
obtaining prior written consent of the other party where such assignment is to a
subsidiary or other entity controlled by their respective companies, provided
that as a condition to any such assignment, the assignee shall assume and become
liable for any and all of the assignor’s obligations under this Agreement.
Except as otherwise provided herein, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

- 9 -



--------------------------------------------------------------------------------

B. Notices. Any notices required or permitted to be given under this Agreement
shall be in writing and shall be given by addressing the same to such other
party(ies) at the address set forth below. Such notices shall be given to all
parties by (1) overnight or highest priority expedited delivery by an
internationally recognized air freight courier service (e.g., UPS, Federal
Express, DHL) (herein referred to as “Courier Delivery”), (2) delivery of the
same personally to such other party(ies), or (3) transmitting by facsimile and
mailing the original. Any such notice shall be deemed to have been given three
(3) days after timely delivery to an internationally recognized air freight
courier service; if by personal delivery, upon such delivery; or if by
facsimile, the day of transmission if made within customary business hours, or
if not transmitted within customary business hours, the following business day.

Notices to RBC shall be addressed and delivered to:

RBC Life Sciences, Inc.

2301 Crown Court

Irving, Texas 75038 USA

Telephone:    (972) 893-4000

Facsimile:      (972) 893-4112

Attn.:        Wayne Holbrook, President

Notices to the Distributor shall be addressed and delivered to:

Merry Key

15th Floor Sung Dom Building

142-35, Sam Sung Dong, Kang Name Gu

Seoul, Korea. 135-090

Telephone:     011-82-10-6556-8836

Facsimile:        011-82-26-207-8836

Attn: John Shin                                         

C. Separability of Provisions. A judicial or administrative declaration by any
court of competent jurisdiction of the invalidity of any one or more of the
provisions hereof shall not invalidate the remaining provisions of this
Agreement in any jurisdiction, nor shall such declaration have any effect on the
validity or interpretation of this Agreement outside of that jurisdiction. The
parties undertake, however, to negotiate in good faith to find a substitute
provision as close as possible to the invalid provision, taking into
consideration each party’s intentions with respect to this Agreement.

D. Waiver of Compliance. Any failure by any party hereto to enforce at any time
any term or condition under this Agreement shall not be construed as a waiver of
that party’s right to enforce each and every term of this Agreement.

E. Disputes. Any controversy or claim arising out of or in relation to this
Agreement, or the breach or alleged breach thereof, which cannot be settled
amicably, shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the International Arbitration Association and the
provisions of this Section. Any party may initiate arbitration by giving written
notice to the other party of an intention to arbitrate and by filing with the
Centre for International Commercial Arbitration located in Honolulu, Hawaii (or
such other Centre location as the parties may agree) three (3) copies of such
notice

 

- 10 -



--------------------------------------------------------------------------------

and three (3) copies of this Agreement together with the appropriate filing fee.
The arbitration shall be conducted before three (3) arbitrators who shall be
appointed in accordance with the said rules. The arbitration proceedings shall
be held at the Centre location agreed to by the parties and shall be subject to
the above arbitration rules. The arbitrators may grant any legal and/or
equitable relief to which a party may be entitled under the law or legal theory
under which the party seeks relief, provided, however, that no claim may be made
for any special, indirect, consequential, or punitive damages arising out of or
related to this Agreement, or any act, omission, or event occurring in
connection therewith, except that punitive damages may be awarded for wilful or
wanton misconduct. The arbitration award shall be given within six (6) months
from appointment of the third arbitrator. The award given by the three
arbitrators or the majority thereof, shall be final and binding on the parties
and shall be subject to no appeal. The award shall not serve as precedent or
authority in any subsequent proceeding, provided, however, that if the losing
party should fail to comply with the award, the prevailing party may apply to
any court having jurisdiction for an order confirming the award in accordance
with applicable law. The award can be enforced in any court having jurisdiction.
Unless otherwise required by law or court orders, the substance of any
arbitration proceedings shall be kept confidential by all parties and by the
arbitrators; however, the fact that such a proceeding exists, or that an award
has been rendered, need not be kept confidential. The costs of the proceeding,
including the fees and costs of attorneys, accountants, and witnesses, and the
compensation of the arbitrators, shall be assessed by the arbitrators against
the parties according to the arbitrators’ determination of fault.

F. Governing Law. The rights and obligations of the parties under this Agreement
shall not be governed by the provisions of the 1980 U.N. Convention on Contracts
for the International Sale of Goods; rather these rights and obligations shall
be governed by the law of the State of Texas, USA, including its provisions of
the Uniform Commercial Code.

G. Captions; Counterparts. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

H. Further Instruments. The parties hereto agree to execute and deliver such
instruments and take such other action as shall be reasonably necessary, or as
shall be reasonably requested by any other party, in order to carry out the
transactions and agreements contemplated by this Agreement.

I. Territory Visits. All transportation, lodging, and meal costs and other
incidental expenses in connection with any travel by RBC officers, directors,
employees, or other personnel at the request or invitation of the Distributor,
to or in the Territory, shall be borne by the Distributor.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
as of the date first written above, by their duly authorized representatives.

 

RBC Life Sciences, Inc., a Nevada Corporation
                                                 

 

By:  

Wayne Holbrook

    By:  

/s/ Jong Dae Shin

  Wayne Holbrook, President       Jong Dae Shin Date:   October 31, 2006    
Date:   October 31, 2006

 

- 11 -